significant index number l kkk kkk keke kkk kr kk kr kk kk kkk kkk rrr kr ek kerr eere frr rr erk eh ll d eeaeeeee kkk kr rr kr ri kee rrr kkekkkkkkkekkeekkkkkkeke attn kkk kkekkekkekkkeek kkk kkk ker kkk keke t ep rat jan legend state a plan x rb kkkkekkekkekker kr rrr kkk kkk keke re kkk kkk eker krkkehekee kkkkkke board m srk kkk kkk keke keke kkk kekekkekkkkekekekrkekeer kkkkkkek regulation n ke kkkkke keke kkee keke kr kekrkekekkekrkekkekeee kkk erk keeikekkekrerekkekekekkekkek krkekkk kkk kkekrekkekekkkeekkekekkkrkkekkkkkkeke kekkekek regulation kkk kk kek kkkkkkekkekkkkkekkreekekekrkkkke kr kkk kkekkkkkkekekekkekkekekekkekekkekekkeer kkkekkkr ke kkk krkekekekkeekkekrkkkekekeeke form p it ito erik rick ker ke eir ek kkk ker er kk kkk kkk rkekr kek kkeekekkrekekkekekekekekkekkekekkkekkekee kkk rrr kkk ree rk form r rrr kkk kkk kk kk rr kr keke kek k kerr keir rk kr rr kk ke kek kek kkk keke kk kr ke kek dear kkk kkk kek this is in response to a ruling_request submitted by your authorized representative dated september supplemented by correspondence dated date as date date date date date date december and date with respect to the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf plan x is a contributory retirement_system established q23e krkekkkkekrkrk kkk kk krkkkekekekkkekkekkkrkkkkkke kkk board m and is administered by board m for teachers and administrators of public schools in state a is comprised of five members the commissioner of education or his or her designee who shall be a member ex officio and shall serve as chairman a member appointed by the governor who shall be a retired former public school teacher within state a the members in or retired from the service in the system from among their number and a fifth member chosen by the other four program which assumed to be qualified under sec_401 of the code for purposes of this ruling_request is board m administers plan x two members who shall be elected by a defined benefit the governing provisions for plan x are statutorily promulgated by the state a legislature m has established administrative rules in accord with the statutory requirements ie relevant sections of state a general laws and regulations in addition board plan x provides retirement disability and survivor benefits to state a public school teachers administrators and their families contributions to plan xk are mandatory for all members in service and are made by payroll deductions equal to a percentage of each member's regular compensation ranging from five percent to nine percent depending upon the member's date of service payroll deductions equal to an additional two percent of each member's regular compensation over dollar_figure are required pursuant to chapter sec_22 of state a that is each governmental_unit to which a statutes each employer shall pick up all of the members’ contributions system pertains shall assume and pay the contributions which would be payable by the employees as members contributions although designated as employee contributions will be paid_by the applicable government unit in lieu of contributions by the employee employee will have the option of choosing to receive such contributed amounts directly instead of having them paid_by the employing governmental_unit assumed shall be treated as employer contributions in determining tax treatment under the internal_revenue_code creditable service is defined as time that an individual has worked as public employee and for which the individual has paid or transferred retirement contributions to plan x a teacher administrator or other state a the contributions so further no and also such kkekekekkkkkekkkekkkekrekekkekekrekekekekkkkkkeeek creditable service is employees automatically receive credit includes certain military service earned by all teachers and administrators who are employed on at least a half-time basis and who are contributing members of plan x for regular state a public school teaching authorized leave of absence and active military service during membership governmental_unit as defined in state a statutes is state a except that a teacher who is membership in plan x shall the requirements in connection therewith be deemed to be employed by the same governmental_unit for purposes of membership and or any political_subdivision thereof or eligible for a member of additionally employees may choose to pay an additional_amount into the fund either in one sum or installments for the purpose of providing an additional annuity subject_to limitations and such terms and conditions as board m may prescribe in addition to creditable service received as a result a member pursuant to of mandatory_contributions to plan x state a statutes may also purchase credit for prior substitute teaching teaching in an out-of-state public school certain non-public teaching other state a public service active military service and maternity leave if member withdrew retirement account amounts from plan x or any other state a contributory retirement_system the member may also receive creditable service upon repaying the amount withdrawn plus interest prior to the date of retirement a the cost of purchasing past service is based on what the member would have paid in contributions during that period plus interest to date or what the member actually paid and withdrew plus interest to date ereditable service must be purchased prior to the member's date of retirement all forms of pursuant to state a statutes board m has authority to promulgate regulations and to establish terms and conditions for the purchase of prior service_credit m has adopted regulations n and o for the purpose of providing a pick-up of employee contributions under sec_414 the purpose of purchasing service_credit or service buybacks regulation n of the code for contributions that are made for or to provide a pick-up of board o2 hy kkk kkk eker kr keke rr ekkrerekekekeerekkkkekek employee contributions for up to five years of accelerated contributions regulation the alternative superannuation retirement benefit provisions of sec_104 of chapter that are made pursuant to of state a statutes the purpose of regulation n is to provide a pick-up of a member in under regulation n the contributions so members in service who elect to purchase or so through a binding irrevocable payroll reduction employee contributions for contributions that are made for the purpose of purchasing service_credit or service buybacks buyback service under regulation n through installments in accordance with a schedule established by board m may elect to do authorization form p service having executed a binding irrevocable payroll reduction authorization with respect to any such contributions shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by that employer to board m such contributions although designated as employee contributions will be paid_by the employer in lieu of contributions by the employee assumed shall be paid_by the employer in lieu of contributions by the employee and shall be treated as tax- deferred employer pick-up contributions pursuant to sec_414 of the code subject_to a favorable letter_ruling by the internal_revenue_service service members in service may elect to pay all or part of any service purchase or buyback through such payroll reduction the amounts and the duration of the reduction shall be specified on form p as prescribed by board m and the amounts and duration shall be irrevocable and binding once made authorization is permitted n shall prevent a member from paying any amounts not covered by the authorization with after-tax_dollars such payroll reduction shall begin unless and until the member in service executes the payroll reduction authorization form p as prescribed by board m employer shall continue such reductions for the number of weeks or months specified on the form and shall treat these reductions as picked-up contributions will cease only after the authorization has expired by its terms or upon the member's death or termination of employment shall last no longer than five years payroll reductions and installment agreements no prepayment of amounts covered by the however nothing in regulation such reductions the no kkkkkeke keke ke ker kekekrekkekkekkekrkekkrekrekrkree the purpose of regulation o is to provide a pick-up of unless such contributions a member in service having members who have elected to participate in the employee contributions for retirement plus accelerated contributions that are made pursuant to the alternative superannuation retirement benefits provisions of state a statutes alternative superannuation program may also elect to accelerate their contributions to this program paid directly to plan x these accelerated contributions must be made in accordance with a schedule established by board m through a binding irrevocable payroll reduction authorization form r executed a binding irrevocable payroll reduction authorization with respect to any such contributions shall not be entitled to any option of choosing to receive the contribution amounts directly instead of having them paid_by the employer to board m such contributions shall be remitted to board m in the same manner as all other contributions made thereunder and shall be credited to the member's annuity savings account although designated as employee contributions will be paid_by the employer in lieu of contributions by the employee the contributions so assumed shall be paid_by the employer in lieu of contributions by the employee contributions so assumed shall be treated as tax-deferred employer pick-up contributions pursuant to sec_414 the service part of the accelerated contributions through such payroll reduction the amounts and the duration of the reduction shall be specified on form r as prescribed by board m and the amounts and duration shall be irrevocable and binding once made authorization is not permitted prevent a member from paying any amounts not covered by the authorization with after-tax_dollars reduction shall begin unless and until the member in service executes the payroll reduction authorization described as form r prescribed by board m shall continue to make such reductions for the period specified on the form and shall treat these reductions as picked-up contributions after the authorization has expired by its terms or upon the member's death or termination of employment reductions and installment agreements shall last no longer than five years members in service may elect to pay all or prepayment of amounts covered by the such reductions shall cease only a favorable letter_ruling of the code subject_to however nothing shall no such payroll the employer payroll the keke keke keke kekekekkkkekkekekkrkekkekrkkr kr kkekkk members in service may elect to purchase or buyback form p service through installments under an elective binding irrevocable payroll reduction authorization used in conjunction with regulation n provides in pertinent part that a member in service of board m who is entitled under state a statutes to buyback creditable service through the deposit of additional contributions desires to make those contributions through payroll reductions and directs the employer to make specific dollar-amount reductions from his her salary each pay_period for such purpose beginning with the pay_period immediately after the employer receives form p and continuing for a specific length of time as with respect to the reduction form p states that the as member understands that the authorization is irrevocable and has a maximum duration of five years that after the execution of the authorization there is no option of receiving the reduction amounts directly instead of having them paid_by the employer to board m that the a contributions are being picked-up by the employer and result although designated as employee contributions they are being paid directly to board m in lieu of contributions by the member that more than one irrevocable binding payroll reduction authorization may be made so long as subsequent reduction authorization does not amend the outstanding binding irrevocable authorization that while the agreement is service being purchased by the contribution designated on form p board m will only accept payment from the employer and not directly from the member that if the members terminates employment or dies prior to completion of the installment payments the authorization shall expire and that the member or survivor's right to finish the payment or whether board m will pro-rate credit is governed by state a statute that the authorization form p effective until signed by the member and an authorized representative of the member's employer and that the pick-up is only applicable to contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick-up in effect with respect to the buyback or is not a form r as used in conjunction with regulation provides that a member in service with board m may elect to participate in the alternative superanuation retirement ol keke kkkkr keke kerr kkk ere kkk kek kekekkeekekkkek a rate of percent of form r also provides that a program by paying contributions at all regular compensation member may elect to pay accelerated contributions and that such accelerated contributions can be made through payroll reductions form r directs the employer to make specified reductions from the member's salary per pay_period for the purpose of receiving the superannuation retirement benefit and to remit such contributions to board m will begin with the pay_period immediately after the employer receives form r and continuing for a specified period of time the reductions with respect to the reduction form r provides that the as a that the payroll reduction authorization is irrevocable that the maximum duration of the authorization is five years that after execution of form r the member does not have the option of receiving the reduction amounts directly instead of having them paid_by the employer to board m contributions are being picked up by the employer and result although designated as employee contributions are being paid directly to board m in lieu of contributions by the member that the member can make more than one irrevocable binding payroll reduction authorization so long as subsequent reduction authorizations do not amend the outstanding binding irrevocable authorization that while form r in effect with respect to the accelerated contributions board m will only accept payments from the employer and not directly from the member that if terminated employment with the employer or dies before completion of the installment payments the authorization shall expire that form r the member and an authorized representative of the employer and that the pick-up is only applicable to contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick-up is not effective until signed by is a member based on the foregoing facts and representations you have requested the following rulings that the amount deducted by employers from an employee's compensation and paid to plan x in order to contributions credit or accelerated cost of the alternative a redeposit previously withdrawn c pay the regular cost and the b purchase additional service 23h keke kkrkkkeekrkekekrkekkkkkkkkk kkk kkk kkkkr ka kkek superannuation retirement benefit program qualify as contributions that are picked-up by the employer under sec_41 and that the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code of the code with respect to ruling requests one sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded in that revenue of the code is specified contributions which are picked up by the employer within the meaning of sec_414 in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions a a of the code revrul_77_462 the the issue of whether contributions have been picked up of by an employer within the meaning of sec_414 h the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employer must specify that the furthermore it these is a aa krkekkkekekekrkerkekkkkkeekaekkkkekkkekkkkkkkkek immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both if not 1987_1_cb_136 provides that the required in order to satisfy revenue rulings and with respect to particular contributions revrul_87_10 specification of designated employee contributions must be completed before the period to which such contributions relate being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at later date designated employee contributions as paid_by the employing unit employee contributions by a governmental employer is not permitted under sec_414 the retroactive pick-up of designated the designated employee contributions the retroactive specification of of the code ie thus a with respect to the pick up of employee contributions further form p for the purpose of purchasing service_credit or service buybacks regulation n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that the employer will make contributions on behalf of members participating in plan x in lieu of contributions by the members and that no member will have the option of receiving the contributions directly instead of having them contributed to plan x is irrevocable and ‘provides that the contributions are being picked up by the employer and paid directly by the employer to board m administrator of plan x and that the member does not have the option of receiving the contributed amounts directly instead of having them paid to plan x employee contributions to purchase service_credit or service buybacks is not effective until form r the member and an authorized representative of the employer purchase service_credit or service buy backs is only applicable to contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick-up the pick-up of employee contributions to the pick-up of is signed by as with respect to the pick-up of employee contributions for retirement plus accelerated contributions that are made pursuant to the alternative superannuation retirement benefit provisions regulation o satisfies the criteria set o2yo kekreeekerekrkkekkkekrerkkkkekekkekkekk kkk kkk kk ek nnee further form r forth in revrul_81_35 and revrul_81_36 by providing that the contributions although designated as employee contributions will be paid_by the employer in lieu of contributions by the member and that the member shall not have any option of choosing to receive the contribution amounts directly instead of having them paid is irrevocable and provides to plan x that the contributions although designated as employee contributions are being paid directly to board m administrator of plan x members and that the members do not have the option of receiving the amounts directly instead of having them paid to plan x both the member and an authorized representative of the employer contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick-up additionally the pick-up is only applicable to in lieu of contributions by the is not effective until it is signed by form r as accordingly we conclude with respect to ruling_request one that the amount deducted by employers from an employee's compensation and paid to plan x in order to a redeposit previously withdrawn contributions b purchase additional service_credit or c pay the regular cost and the accelerated cost of the alternative superannuation retirement benefit program qualify as contributions that are picked-up by the employer under sec_414 the code of with respect to ruling_request two sec_1 sec_1 d further provides of the income_tax regulations provides that where d a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in sec_415 of the code that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in code sec_415 employee contributions that are picked up by employers pursuant to sec_414 employer contributions and additions to purposes of code sec_415 a separate defined_contribution_plan for are treated as are not annual as such ay kkk ke ker kekrek err ekrekeeekrerekkkkekkekkrk kkk kkk a accordingly with respect to ruling_request two conclude that picked-up contributions under the facts proposed will not be treated as annual_additions for purposes of sec_415 of the code we our conclusions with respect to ruling_request one apply only if the effective date for the commencement of any proposed pick up as specified in the final resolutions can not be any earlier than the later of the date the final resolutions are signed or the date they are put into effect these rulings are based upon regulation n and regulation o and form p and form r as set forth in your letters dated date and date in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is expressed as to whether of the code by letter dated date you through your authorized representative withdrew that part of the above ruling requests relating to the inclusion of accrued sick_pay as compensation available for an employer pick-up therefore our conclusions with respect to ruling requests one accrued sick_pay as compensation and two do not apply with respect to the pick-up of this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that these rulings express no opinion as to the impact of these proposed transactions upon the qualified nor the continuing qualified status of the plan involved rulings are based on the assumption that plan x will be qualified under sec_401 of the code at all relevant these oe kkk kkk kee kkk kkekkkekeke kek ker kkkkekkekkk kk kkk k times further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of participating employers however in order for the tax effects that follow from this ruling to apply to those a particular participating employer described employees of in the preceding sentence the pick-up arrangement must be adopted and implemented by that participating employer in the manner described herein a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joxgs b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose a
